

 
Exhibit 10.92

GUARANTEE
 
GUARANTEE, dated as of June 6, 2006, made by U-HAUL INTERNATIONAL, INC. (the
“Guarantor”), in favor of BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH
and other lenders party to the Credit Agreement from time to time the “Lenders”
and the “Lender Parties”) and BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK
BRANCH, as administrative agent (the “Administrative Agent” and together with
the Lenders, the “Lender Parties”), parties to the Credit Agreement referred to
below.
 
RECITALS
 
Pursuant to the Credit Agreement, dated as of June 6, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among U-HAUL SALES & LEASING CO., U-HAUL CO. OF ARIZONA and U-HAUL
INTERNATIONAL, INC. (each, a “Borrower” and collectively, the “Borrowers”), the
Guarantor, BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH as
Administrative Agent and the Lenders, the Lenders have agreed to make loans to
the Borrowers upon the terms and subject to the conditions set forth therein,
such loans to be evidenced by the Note issued by the Borrowers thereunder. The
Borrowers are members of an affiliated group of corporations that includes the
Guarantor. The Borrowers and the Guarantor are engaged in related businesses,
and the Guarantor will derive substantial direct and indirect benefit from the
making of the loans. It is a condition precedent to the obligation of the
Lenders to make the loans to the Borrowers under the Credit Agreement that the
Guarantor hereto shall have executed and delivered this Guarantee to the Lender
Parties.
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
enter into the Credit Agreement and make the loans to the Borrowers, under the
Credit Agreement, the Guarantor hereby agrees with the Lender Parties as
follows:
 
Defined Terms.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and section and paragraph references are
to this Guarantee unless otherwise specified.
 
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
 


 
Guarantee.
 
The Guarantor hereby, unconditionally and irrevocably, guarantees to the Lender
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by each of U-Haul Sales & Leasing
Co. and U-Haul Co. of Arizona (each, an “Affiliate Borrower” and collectively,
the “Affiliate Borrowers”) of its obligations under the Loan Documents, whether
at stated maturity, by acceleration or otherwise.
 
Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of the Guarantor hereunder and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by the
Guarantor under applicable federal and state laws relating to the insolvency of
debtors.
 
The Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by any Lender Party in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Affiliate Borrowers, individually or
collectively, may be free from any Obligations.
 
The Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of the Guarantor hereunder without impairing
this Guarantee or affecting the rights and remedies of any Lender Party
hereunder.
 
No payment or payments made by any Borrower, the Guarantor, any other guarantor
or any other Person or received or collected by any Lender Party from any
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full and the Commitments are
terminated.
 
The Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Lender Parties on account of its liability hereunder, it
will notify the Lender Parties in writing that such payment is made under this
Guarantee for such purpose..
 
Right of Set-off. The Guarantor hereby irrevocably authorizes each Lender Party
at any time and from time to time without notice to the Guarantor, any such
notice being expressly waived by the Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender Party to or for
the credit or the account of the Guarantor, or any part thereof in such amounts
as such Lender Party may elect, against and on account of the obligations and
liabilities of the Guarantor to such Lender Party hereunder and claims of every
nature and description of such Lender Party against the Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, the Note, any
Loan Documents or otherwise, as such Lender Party may elect, whether or not such
Lender Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Lender Party shall
notify the Guarantor promptly of any such set-off and the application made by
such Lender Party, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which each Lender Party
may have.
 
No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by any Lender
Party, the Guarantor shall not be entitled to be subrogated to any of the rights
of any Lender Party against the Affiliate Borrowers or any other guarantor or
any collateral security or guarantee or right of offset held by any Lender Party
for the payment of the Obligations, nor shall the Guarantor seek or be entitled
to seek any contribution or reimbursement from the Affiliate Borrowers or any
other guarantor in respect of payments made by the Guarantor hereunder, until
all amounts owing to the Lender Parties by the Affiliate Borrowers on account of
the Obligations are paid in full and the Commitments are terminated. If any
amount shall be paid to the Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Guarantor in trust for the Lender Parties,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Lender Parties in the exact form
received by the Guarantor (duly indorsed by the Guarantor to each Lender Party,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Lender Parties may determine.
 
Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, (a) any demand for payment of any of the Obligations
made by any Lender Party may be rescinded by such party and any of the
Obligations continued, (b) the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender Parties, (c) the Credit Agreement, the
Note and the other Loan Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender Parties may deem advisable from time to time,
and (d) any collateral security, guarantee or right of offset at any time held
by any Lender Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. No Lender Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Guarantee or any property subject thereto. When
making any demand hereunder against the Guarantor, each Lender Party may, but
shall be under no obligation to, make a similar demand on the Affiliate
Borrowers or any other guarantor, and any failure by any Lender Party to make
any such demand or to collect any payments from the Affiliate Borrowers or any
such other guarantor or any release of an Affiliate Borrower or such other
guarantor shall not relieve the Guarantor of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of any Lender Party against the Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.
 
Guarantee Absolute and Unconditional. The Guarantor waives (i) any and all
notice of the creation, renewal, extension or accrual of any of the Obligations,
(ii)notice of or proof of reliance by each Lender Party upon this Guarantee and
(iii) acceptance of this Guarantee by any Lender Party. The Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Affiliate Borrowers and the Guarantor,
on the one hand, and the Lender Parties and the Affiliate Borrowers, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Affiliate Borrowers or the Guarantor with respect to the
Obligations. The Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, the Note or any other Loan Document, any of the Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Lender Party, (b) any
defense, set-off or counterclaim (other than a defense of payment of
performance) which may at any time be available to or be asserted by the
Affiliate Borrowers against any Lender Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Affiliate Borrower or
the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Affiliate Borrower for the Obligations, or
of the Guarantor under this Guarantee, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Guarantor, each
Lender Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Affiliate Borrower or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by any Lender Party to pursue such
other rights or remedies or to collect any payments from any Affiliate Borrower
or any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Affiliate Borrower or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of such Lender Party against
the Guarantor. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
the successors and assigns thereof, and shall inure to be benefit of each Lender
Party, and its respective successors, indorsees, transferees and assigns, until
all the Obligations and the obligations of the Guarantor under this Guarantee
shall have been satisfied by payment in full and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Affiliate Borrowers, individually or collectively, may be free
from any Obligations.
 
Reinstatement. This Guarantee shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the Lender
Parties upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Affiliate Borrower or the Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Affiliate Borrower or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
Not Affected by Bankruptcy. Notwithstanding any modification, discharge or
extension of the Obligations or any amendment, modification, stay or cure of
each Lender Party's rights which may occur in any bankruptcy or reorganization
case or proceeding against any Affiliate Borrower, whether permanent or
temporary, and whether or not assented to by each Lender Party, the Guarantor
hereby agrees that it shall be obligated hereunder to pay and perform the
Obligations and discharge its other obligations in accordance with the terms of
the Obligations and the terms of this Guarantee. The Guarantor understands and
acknowledges that, by virtue of this Guarantee, it has specifically assumed any
and all risks of a bankruptcy or reorganization case or proceeding with respect
to any or all Affiliate Borrowers. Without in any way limiting the generality of
the foregoing, any subsequent modification of the Obligations in any
reorganization case concerning any Affiliate Borrower shall not affect the
obligation of the Guarantor to pay and perform the Obligations in accordance
with the original terms thereof.
 
Payments. The Guarantor hereby guarantees that payments hereunder will be paid
to each Lender Party without set-off or counterclaim in U.S. Dollars at the
office of each Lender Party, as applicable, as specified in Section 12.01 of the
Credit Agreement.
 
Notices. All notices, requests and demands to or upon each Lender Party or the
Guarantor to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing) and shall be deemed to have been duly
given or made (1) when delivered by hand or (2) if given by mail, when deposited
in the mails by certified mail, return receipt requested, or (3) if by telex,
fax or similar electronic transfer, when sent and receipt has been confirmed,
addressed as follows:
 
if to Bayerische Hypo- und Vereinsbank AG, New York Branch, as Lender or as
Administrative Agent, at its address or transmission number for notices as
provided in Section 12.01 of the Credit Agreement;
 
if to any other Lender, at its address or transmission number for notices as
provided in Section 12.01 of the Credit Agreement; and
 
if to the Guarantor, at its address or transmission number for notices set forth
under its signature below.
 
Each Lender Party and the Guarantor may change its address and transmission
numbers for notices by notice in the manner provided in this Section.
 
Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by any Lender Party relative to the subject matter hereof not
reflected herein.
 
Amendments in Writing; No Waiver; Cumulative Remedies.
 
None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and each Lender Party, provided that any provision of this
Guarantee may be waived by the Lender Parties in a letter or agreement executed
by the Lender Parties or by telex or facsimile transmission from the Lender
Parties.
 
Each Lender Party shall not by any act (except by a written instrument pursuant
to Section 13(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of any Lender
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Lender Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Lender Party would otherwise have on any future
occasion.
 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
 
Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
Successors and Assigns. This Guarantee shall be binding upon the successors and
assigns of the Guarantor and shall inure to the benefit of each Lender Party and
its successors and assigns.
 
GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:
 
submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
 
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Guarantor at its address set
forth under its signature below or at such other address of which the Lender
Parties shall have been notified pursuant hereto;
 
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and
 
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
 
Acknowledgments. The Guarantor hereby acknowledges that:
 
it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Loan Documents to which it is a party;
 
no Lender shall have any fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other Loan
Documents to which it is a party, and the relationship between the Guarantor and
the Affiliate Borrowers on the one hand, and the Guarantor and the Lender
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Guarantor,
the Affiliate Borrowers, and any Lender Party.
 
WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 


 
[Signature Page Follows]
 


 



 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
U-HAUL INTERNATIONAL, INC.
 
By: ______________________
 
Name:
 
Title:
 
Address for Notices:
 
2727 North Central Avenue
 
Phoenix, Arizona 85004
 
Tel: (775) 688-6300
 
Fax: (775) 688-6338


 
Date: June 6, 2006
 
ACCEPTED AND AGREED:
 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as the Administrative
Agent, on behalf of itself and each Lender
 
By: ______________________
Name:
Title:
 
By: ______________________
Name:
Title:
 
 



 



 
 

--------------------------------------------------------------------------------

 





